           Case 2:18-cv-01130-TLN-CKD Document 27 Filed 06/22/20 Page 1 of 2

 1
 2
 3

 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11
12
      CAMERON AUJUARD,                                  CASE NO: 2:18-cv-01130-TLN-CKD
13
                            Plaintiff,
14           v.
15                                                      ORDER

16    PORTFOLIO RECOVERY ASSOCIATES,
      LLC; and DOES 1-10, inclusive,
17
18                          Defendants.

19
20          The Court has reviewed Plaintiff’s Request to File Documents in Support of Motion for

21   Summary Judgment Under Seal (ECF No. 25) and all related documents. Pursuant to Federal

22   Rule of Civil Procedure 26, the stipulated protective order of the parties (ECF No. 8), and good

23   cause appearing, Plaintiff’s request is hereby GRANTED. The Clerk of the Court shall SEAL

24   the following documents:
25   ///
26   ///
27   ///
28   ///
            Case 2:18-cv-01130-TLN-CKD Document 27 Filed 06/22/20 Page 2 of 2

 1          1. Exhibit 1 to the Declaration of Todd M. Friedman in Opposition to Defendant’s
 2              Motion for Summary Judgment, filed at ECF No. 23-2;
 3          2. Exhibit 2 to the Declaration of Todd M. Friedman in Opposition to Defendant’s
 4              Motion for Summary Judgment, filed at ECF No. 23-3.
 5          The documents shall remain under seal for the duration of this litigation unless and until
 6   further order of the Court.
 7          IT IS SO ORDERED.
 8
     DATED: June 19, 2020
 9

10
11
12                                                             Troy L. Nunley
                                                               United States District Judge
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28
